DETAILED ACTION
This final office action is in response to claims filed 02/28/2022.
Claims 1, 4, 6, 7, 8, 11, 13-15, and 18 have been amended. Claims 5, 12, and 19 have been cancelled. Claims 21-29 have been added. Claims 1, 4, 6-8, 11, 13-15, 18, and 20-29 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
	The applicant’s prior art arguments have been fully considered but are not persuasive. The applicant argues in pages 14-15 of remarks filed 02/28/2022:
First, Kawalkar does not disclose or suggest "multiple vehicle displays," as Kawalkar is a single display system. See, e.g. [0037] ("The display device 104 may be implemented using any one of numerous known displays...") Accordingly, Kawalkar does not teach or suggest at least "displaying the GUI on one of the multiple vehicle displays…" as recited in claim 1. Claims 8 and 15, while of different scope, recite similar features. Accordingly, Applicant respectfully requests withdrawal of the 103 rejection of claims 1, 8, and 15, and all claims depending therefrom. 
However, the examiner disagrees. Kawalkar further teaches in [0037] that system 100 could be implemented with numerous other display devices in addition to display device 104.

	The applicant also argues in page 15 of remarks filed 02/28/2022:
Second, Kawalkar does not disclose or suggest at least "wherein the first user input type and the second user input type are one of: a short touch, a long touch, a tap, a swipe in a direction, or a multi-finger input" as recited in claim 1 as amended. While Kawalkar mentions in a single instance the term "gestures", nowhere is there any disclosure of "a short touch, a long touch, a tap, a swipe in a direction, or a multi-finger input" as recited claim 1 as amended. Support for this amendment is found at least at paragraph [031] of the specification. Claims 8 and 15, while of different scope, have been amended to recite similar features. Accordingly, Applicant respectfully requests withdrawal of the 103 rejection of claims 1, 8, and 15, and all claims depending therefrom. 
The examiner agrees; therefore, the rejection has been withdrawn. However, in response to the claim amendments and further consideration new grounds of rejection are made. 

Claim Objections
Claim 21 is objected to because it does not end in a period. See MPEP § 608.01(m).
Claim 22 is objected to because of the following informalities:
Line 8 recites “the touch is a user touch on the display that remains in contact with display” instead of “the touch is a user touch on the display that remains in contact with the display”. 
Line 13 recites “the multi-finger inputs comprise” instead of “the multi-finger input comprises”.
Claims 25 and 28 are objected to for the same reason as claim 22.
Claims 24, 27, and 29 are objected to because lines 1-2 recite “wherein performing a window configuration setting process” instead of “wherein performing the window configuration setting process”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the touch is a user touch on the display that remains in contact with display from a starting position to an ending position" in lines 8-9. It is unclear if “the touch…”  is referring to “the short touch” or “the long touch” or a touch that is different than the short touch or the long touch. For the purpose of examination “the touch” will be interpreted as a touch that is different than the short touch or the long touch. Claims 25 and 28 are rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13, 15, 18, 20-21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmeyer (US 2015/0120090) in view of Barber (US 7,191,406) cited in IDS dated 12/03/2019, in view of Berson (US 2005/0007386) cited in PTO-892 11/29/2021, in further view of Narra (US 2017/0275018) cited in PTO-892 dated 09/29/2020.
Regarding Independent Claim 1,
Wischmeyer teaches a method for managing configurations of multiple vehicle displays, comprising:
obtaining a configurable file for an electronic checklist ([0035]: In response to an information display request from the user a checklist that is stored in memory is presented);
generating a graphical user interface (GUI) based on the configurable file, wherein the GUI includes a plurality of tasks of the electronic checklist and at least one graphical element […] ([0037]-[0038]: Fig. 3 illustrates a checklist with a plurality of tasks. The tasks are displayed next to selectable indicators);
displaying the GUI on one of the multiple vehicle displays ([0036]: The checklist is displayed on displays 130. Wischmeyer further teaches in [0021] and [0022] that there are multiple displays);
receiving a user input on the GUI, the user input being a first user input type or a second user input type, wherein the first user input type and the second user input type are one of: a short touch, a long touch ([0034]: A type of input received by the user may be a single touch on the display 130 or a prolonged actuation of a touchscreen);
determining whether an input region of the user input is in a region associated with the at least one graphical element ([0034]: The input may be applied on an indicator);
in response to determining the input region of the user input is in the region associated with the at least one graphical element, determining whether the user input is the first user input type or the second user input type ([0034]: A single touch input may be distinguished by the prolonged actuation based on the length of the touch).
	Wischmeyer does not teach:
wherein the GUI includes a plurality of tasks of the electronic checklist and at least one graphical element associated with a context menu indicator;
in response to determining the user input is the first user input type, performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element; and
generating a context menu including a plurality of configuration window options based on a window configuration function, a POF variable, and one or both of:
a most recent checklist of the electronic checklist and/or a most recent phase of flight as indicated by the POF variable; and
a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable.  
	However, Barber teaches:
generating a context menu including a plurality of configuration window options based on a window configuration function, a POF variable (Col. 5 1-28: Fig. 5 illustrates a menu in window 310 for configuring multiple display devices. The presentation of the context menu is based on a selection of the current phase of flight), and:
a next checklist of the electronic checklist (Col. 5 1-28: Fig.5 illustrates multiple checklist options that can be selected to change the current configuration of the multiple displays).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wischmeyer so that a context menu including a plurality of configuration window options is generated based on a window configuration function, a POF variable, and a next checklist of the electronic checklist as taught by Barber.
	The motivation for doing so would have been to allow a pilot to reconfigure the displays for the current phase of flight of an aircraft (Barber Col. 1 1-15).
Wischmeyer and Barber do not teach:
wherein the GUI includes a plurality of tasks of the electronic checklist and at least one graphical element associated with a context menu indicator;
in response to determining the user input is the first user input type, performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element.
However, Berson teaches:
in response to determining the user input is the first user input type ([0064]: A user is able to select options on the display by using either a voice input that is processed by a voice recognition system or by a touch input), performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element ([0069]: Window configuration is performed on the user’s display. The other crewmember’s display may be affected if the selected option changes information that is common to both displays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wischmeyer and Barber so that after determining the user input is the first user input type a window configuration setting process is performed based on the user input and the at least one graphical element.
	The motivation for doing so would have been to automatically configure a plurality of displays according to a preset layout based on a selection of a button (Berson [0057]).
	Wischmeyer, Barber, and Berson do not teach:
wherein the GUI includes a plurality of tasks of the electronic checklist and at least one graphical element associated with a context menu indicator.
	However, Narra teaches:
at least one graphical element associated with a context menu indicator ([0044]: Object 910 is a critical item that allows access to a page with additional information when selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wischmeyer, Barber, and Berson so that at least one graphical element is associated with a context menu indicator.
The motivation for doing so would have been to specify which graphical elements may be used to access a corresponding menu.

Regarding Dependent Claim 4,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Barber further teaches wherein the performing the window configuration setting process based on the user input and the at least one graphical element further includes: and displaying the context menu on the GUI (Fig. 5 illustrates a checklist menu for configuring the multiple displays).


Regarding Dependent Claim 6,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Barber further teaches comprising:
receiving a second user input (Col. 5 1-28: The user can receive an input to change the configuration of the multiple display);
determining whether a second input region of the second user input is in a region associated with one of the plurality of window configuration options (Col. 5 1-28: The selectable options are presented in the menu shown in Fig. 5); and
in response determining the second input region of the second user input is in the region associated with one of the plurality of window configuration options, configuring the multiple vehicle displays in accordance with the one of the plurality of window configuration options (Col. 5 1-28: The selected option causes the multiple displays to change their configuration).

Regarding Dependent Claim 7,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Barber further teaches wherein a window configuration option of the plurality of window configuration options corresponds to a present checklist of the electronic checklist (Col. 5 1-28: The pilot may set the current checklist so that it corresponds with the current phase of flight).



Regarding Independent Claim 8,
This claim is similar in scope as claim 1. Wischmeyer also teaches a memory storing instructions and a processor executing the instructions (Wischmeyer [0018]: Memory stores electronic data and programs that are executed by a CPU).  Therefore, it is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
This claim is similar in scope as claim 1. Wischmeyer also teaches a non-transitory computer-readable medium storing instructions executed by a processor (Wischmeyer [0018]: An electronic storage medium stores electronic data and programs that are executed by a CPU).  Therefore, it is rejected using the same rationale.


Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 23,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Barber further teaches wherein the region is a checklist title associated with the electronic checklist (Fig. 5 illustrates a plurality of selectable checklist titles).  

Regarding Dependent Claim 26,
	This claim is similar in scope as claim 23 therefore it is rejected using the same rationale.

Claims 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmeyer (US 2015/0120090) in view of Barber (US 7,191,406) in view of Berson (US 2005/00073386) in view of Narra (US 2017/0275018) in further view of Cho (US 2015/0334291).
Regarding Dependent Claim 22,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Wischmeyer further teaches:
the long touch is a user touch on the display that is maintained for more than two seconds ([0034]: A second user input may be a prolonged actuation of a touchscreen that occurs for several seconds);
the tap is a user touch on the display that is maintained for less than a predetermined minimum period of time ([0034]: A first user input may be a single actuation on a touch screen that occurs within a span of a predetermined period of time);
the touch is a user touch on the display that remains in contact with display from a starting position to an ending position, wherein a distance between the starting position and the ending position exceeds a predetermined threshold distance ([0042]: A drag gesture on the touchscreen may also be used).
	Wischmeyer, Barber, Berson, and Narra do not teach:
the short touch is a user touch on the display that is maintained for less than one second; 
the multi-finger inputs comprise two or more discernable user touch points on the display.
	However, Cho teaches:
the short touch is a user touch on the display that is maintained for less than one second ([0033]: A short touch may be classified as a touch input that has a duration of less than one second);
the multi-finger inputs comprise two or more discernable user touch points on the display ([0058]: A pinch out touch gesture may be detected on a display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wischmeyer, Barber, Berson, and Narra so that the short touch is maintained for less than one second and the multi-finger input comprises two or more touch points on the display.
	The motivation for doing so would have been to allow a user to perform complex functions using time-based touch inputs, thus improving user experience. 

Regarding Dependent Claim 25,
	This claim is similar in scope as claim 22 therefore it is rejected using the same rationale.

Regarding Dependent Claim 28,
	This claim is similar in scope as claim 22 therefore it is rejected using the same rationale.

Claims 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmeyer (US 2015/0120090) in view of Barber (US 7,191,406) in view of Berson (US 2005/00073386) in view of Narra (US 2017/0275018) in further view of Nelson (US 9,432,611).
Regarding Dependent Claim 24,
Wischmeyer, Barber, Berson, and Narra teach the method of claim 1. Berson further teaches wherein performing a window configuration setting process to configure the multiple vehicle displays is further based on a speech-command (Berson [0064]: Voice recognition may be used to interact with displayed information (i.e., select an option to configure windows on the display devices)). Wischmeyer, Barber, Berson, and Narra do not teach wherein the speech-command is obtained by:
enabling a microphone to receive audio;
receiving audio from a user;
converting the audio into analog or digital signals;
processing the analog or digital signals using speech-to-text software; and
determining the speech command based on the processing of the analog or digital signals by speech-to-text software.
  	However, Nelson teaches wherein the speech-command is obtained by:
enabling a microphone to receive audio (Col. 4 1-19: A microphone is used to receive voice commands);
receiving audio from a user (Col. 4 20-34: A user provides voice commands using the microphone);
converting the audio into analog or digital signals; processing the analog or digital signals using speech-to-text software; and determining the speech command based on the processing of the analog or digital signals by speech-to-text software (Col. 6 50-67: The voice recognition system converts voice commands into text).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wischmeyer, Barber, Berson, and Narra so that speech-to-text software is used to process the analog or digital signals obtained from processing the user’s audio input.
	The motivation for doing so would have been to display visual feedback so that the user may recognize that their voice command was interpreted correctly.

Regarding Dependent Claim 27,
	This claim is similar in scope as claim 24 therefore it is rejected using the same rationale.

Regarding Dependent Claim 29,
	This claim is similar in scope as claim 24 therefore it is rejected using the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176    

                                                                                                                                                                                                    /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171